Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Metformin improves hepatic IRS2/PI3K/Akt signaling in insulin-resistant rats of NASH and cirrhosis,” J. Endocrinology, 2016, Vol. 229, pp 133-144) and Demidowich et al. (Colchicine to decrease NLRP3-activated inflammation and improve obesity-related metabolic dysregulation,” Medical Hypotheses,” 2016, Vol. 92, pp 67-73), in view of Chen et al. (“NLRP3 inflammasome formation and activation in nonalcoholic steatohepatitis: Therapeutic target for antimetabolic syndrome remedy FTZ,” Oxidative Medicine and Cellular Longevity, 2018, Article ID 2901871, https://doi.org/10.1155/2018/2901871 ), Messadek (US 2008/0031964 A1).
Xu et al. reveals that metformin, a potent biguanide hypoglycemic agent, has been old and well-known and has been clinically used for treating type 2 diabetes. Xu also discloses that 50% of nonalcoholic fatty liver disease patients have type 2 diabetes. See, pages 134, the left column. Xu teach that in an insulin-resistant rat model of non-alcoholic steatohepatitis and cirrhosis, metformin treatment remarkably improved liver function, alleviated lipid perioxidation and histological damages of liver. See, the abstract.
Demidowich et al. teach that the NOD-like receptor family pyrin domain containing 3 (NLRP3) inflammasome, is essential for the induction of this inflammatory state. Microtubules enable the necessary spatial arrangement of the components of the NLRP3 inflammasome in the cell, leading to its activation and propagation of the inflammatory cascade. Colchicine, a medication classically used for gout, mediates its anti-inflammatory effect by inhibiting tubulin polymerization, and has been shown to attenuate macrophage NLRP3 inflammasome arrangement and activation in vitro and in vivo. Demidowich further teach that colchicine can be used to suppression of NLRP3-activated inflammation and improvement in insulin sensitivity and other obesity-related metabolic impairment. See, the abstract. Demidowich et al. further reveal that colchicine has been an old and well-known clinically used drug for treating gout (0.5-1.2 mg daily). See, page 71, the left column.
Chen et al. teach that NLRP3 inflammasome and activation is a valid therapeutic target for treating nonalcoholic steatohepatitis. See, the abstract. Chen et al. further reveals that NLRP3 inflammasome activation play a fundamental role in the development of NASH. See, page 2, column left. 
Messadek discloses diabetes treatment composition comprising metformin, wherein the amount of metformin is in the range of less than 3 gram. See, the abstract and the claims. The composition may further comprise vitamins. See, paragraph [0062]. The composition further comprises pharmaceutically acceptable carriers, such as lactose, starch etc. The dose may be in the form of tablet, powder etc. See, particularly, paragraphs [0076] to [0084].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition comprising colchicine and metformin for treating Nonalcoholic steatohepatitis (NASH) patients with insulin resistant diabetes.
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising colchicine and metformin for treating Nonalcoholic steatohepatitis (NASH) patients with insulin resistant diabetes because metformin has been old and well-known for treating diabetes and is particularly beneficial for treating NASH, and colchicine can be used to suppression of NLRP3-activated inflammation and improvement in insulin sensitivity and other obesity-related metabolic impairment, and the suppression of NLRP3 activated inflammation has been known to be beneficial in treating NASH. Thus, both agents are known to be useful in treating NASH, particularly those associated with insulin resistance or obesity. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. As to the particular amounts of ratio of the two compounds, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the prior art teach the dosage amount of metformin may be up to 3 gram daily and colchicine is in much less amount 0.6 to 1.2 mg/daily. Thus, optimization of effective amounts of each of the ingredients in a combination within or close to the ranges known in the art would have been no more than a routine experimentation. The further employment of vitamins as recited in claim 8 and 16 would have been obvious as vitamins have been known to be useful in treatment of diabetes. The further employment of those well-known pharmaceutical carriers, such as lactose or starch, to form a conventional dosage form, such as tablet, powder would have been within the purview of ordinary skill in the art. As to the recitation of intended use, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the recitation of µg/kg, mg/kg in claims 2-3, 10-11 are construed as intended use, which a powder composition as suggested by the prior art would be fully capable of  the intended amounts of administration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627